[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                FILED
                       ________________________     U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                         January 23, 2008
                              No. 07-11702               THOMAS K. KAHN
                        ________________________             CLERK

                   D. C. Docket No. 00-01847-CV-JEC-1

SEAN MAHER,
TANYA GREENE, et al.,

                                                                   Plaintiffs,

KATHARINE KENNEDY,
DANIEL WAGGONER,
ANNE KEATING,


                                                        Plaintiffs-Appellants
                                                            Cross-Appellees,

                                 versus

AVONDALE ESTATES, GEORGIA,
a municipal corporation,
JOHN PARKER, in his official capacity
as City manager and Police Chief of
Avondale Estates,
LYDA STEADMAN, in her official capacity
as CITY CLERK-TREASURER of Avondale Estates,
CRAIG A. MIMS, in his official capacity as Code
Enforcement Officer of Avondale Estates,

                                                    Defendants-Appellees
                                                       Cross-Appellants.
                               ________________________

                      Appeals from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                    (January 23, 2008)

Before HULL and PRYOR, Circuit Judges, and MOORE *, District Judge.

PER CURIAM:

       After review and oral argument, the Court concludes that the parties have

not shown any reversible error in the district court’s orders dated March 29, 2006

and March 15, 2007. Thus, the Court affirms those orders.

       AFFIRMED.




       *
         Honorable K. Michael Moore, United States District Judge for the Southern District of
Florida, sitting by designation.

                                               2